Citation Nr: 9924489	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for mitral 
insufficiency with exertional dyspnea, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of July 1997 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to an increased 
evaluation for mitral insufficiency with exertional dyspnea.


REMAND

The veteran contends that his mitral insufficiency with 
exertional dyspnea has increased in severity.  The accredited 
representative has advanced contentions to the effect that 
the VA examination conducted in June 1997 was insufficient in 
that it was not conducted by a cardiovascular specialist.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Upon review of the evidence, the Board finds that the 
evidence currently of record is inadequate for the purposes 
of rendering a decision and that further development is 
warranted.  Specifically, the Board finds that the most 
recent VA examination specifically conducted for the 
veteran's cardiovascular disorder was performed in June 1997.  
This examination is insufficient for the purposes of 
determining whether an increased evaluation is warranted for 
the veteran's cardiovascular disorder.  

Specifically, the veteran's heart disorder has been evaluated 
under cardiovascular criteria in effect at the time the claim 
for an increase was filed in May 1997.  This criteria states 
that a 60 percent evaluation is assigned to inactive 
rheumatic heart disease manifest by definite enlargement of 
the heart; severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; and more 
than light manual labor was precluded.  38 C.F.R. § 4.104 
Diagnostic Code 7000 (1997).  The June 1997 VA examination 
and X-ray findings reveal some potentially conflicting 
information regarding the size of the heart.  The June 1997 
VA examination report noted that there is no evidence of 
gross cardiac enlargement, while the June 1997 X-ray study 
revealed that the heart shadow is moderately larger than 
previously with increased left ventricular prominence, 
suggesting chronic hypertension with aortic unfolding.  
Clarification of the veteran's heart size is necessary to aid 
in determining whether an increased evaluation is warranted 
under Diagnostic Code 7000.  The examination also does not 
give an opinion regarding whether the veteran's heart 
disorder precludes more than light manual labor, which could 
warrant a higher evaluation.  Further complicating matters is 
the finding of the veteran's shortness of breath upon 
exertion, which was attributed at the time to bronchial 
problems due to smoking rather than heart problems.  Finally, 
the June 1997 VA X-ray study also suggested that the heart 
enlargement may indicate chronic hypertension with aortic 
unfolding, which raises the possibility of also evaluating 
his cardiovascular disorder under Diagnostic Code 7101 for 
hypertension.  A comprehensive VA cardiovascular examination 
is warranted to determine whether a higher evaluation is 
warranted under the appropriate diagnostic codes in effect.  

Furthermore, while the case was in appellate status, the VA 
criteria for evaluating cardiovascular pathology was amended 
effective January 18, 1998.  See 62 Fed. Reg. 65207-65224 
(October 8, 1996) (codified at 38 C.F.R. §§ 4.102-4.104, 
7000-7123 (1998)).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter the Court) has held that, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of the VA to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Because Congress has not provided otherwise in this 
particular instance, the Board concludes that the veteran 
should be afforded the opportunity to undergo a new 
examination and have his claim reviewed under the most 
favorable of the applicable rating criteria.  Karnas, supra.  
While the RO appears to have reviewed the claim under both 
the old and new criteria, as reflected by the May 1998 
statement of the case, to the extent that a remand is 
warranted in this matter for other purposes, another VA 
examination is warranted to include cardiovascular testing in 
accordance with the new criteria.   As the instant issue 
include the questions of the proper current rating assigned 
for mitral insufficiency with exertional dyspnea, currently 
evaluated as 30 percent disabling under Diagnostic Code 7000, 
examination and review consistent with the most favorable 
criteria is indicated.  

In addition, the Board notes that the veteran submitted 
cardiovascular test findings from December 1995 and January 
1996 that were newly received by the RO in May 1998.  The 
Court has held that the fulfillment of the statutory duty to 
assist includes the conduct of a through and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In light of this, VA 
cardiovascular examination should include review of all 
available records documenting recent medical treatment for 
his heart disorder.  

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any physicians, 
hospitals or treatment centers (private, 
VA, military or other) who have provided 
him with relevant treatment for mitral 
insufficiency with exertional dyspnea, 
not already associated with the claims 
file.  After obtaining the appropriate 
signed authorization for release of 
information forms from the veteran, the 
RO should contact each physician, 
hospital or treatment center specified by 
the veteran to request specifically any 
and all medical or treatment records 
relevant to the above mentioned claim.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).   

2.  The veteran should be scheduled for a 
VA examination by a cardiologist for the 
purpose of ascertaining the current 
severity of his service- connected mitral 
insufficiency with exertional dyspnea.  
The claims file and copies of the old and 
new Diagnostic Code 7000 should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated special tests and studies 
should be accomplished, including a 
laboratory determination of METs by 
exercise testing, as well as X-ray study.  
With regard to MET testing, the examiner 
should document the level of METs at 
which dyspnea, fatigue, angina, dizziness 
or syncope develops.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  All 
manifestations of the veteran's service-
connected mitral insufficiency with 
exertional dyspnea should be documented 
by the examiner.  The examiner should 
also identify any signs of an enlarged 
heart; the degree of any dyspnea on 
exertion; elevation of systolic blood 
pressure; arrhythmias such as paroxysmal 
auricular fibrillation or flutter or 
paroxysmal tachycardia; rales, pretibial 
pitting at the end of the day or other 
definite signs of beginning congestive 
heart failure; and whether the veteran 
would be precluded from more than light 
manual labor or would be precluded from 
more than sedentary employment.  The 
examiner should also distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected mitral insufficiency with 
exertional dyspnea, and any other 
cardiovascular or pulmonary disorders 
shown by the medical evidence.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the several 
disorders, the examiner should state this 
in the examination report. 

3.  When the aforementioned development 
has been completed, the RO should 
reconsider the veteran's claim seeking 
entitlement to an increased evaluation 
for mitral insufficiency with exertional 
dyspnea.  This review should include 
consideration of the change in 
cardiovascular criteria effective in 
January 1998, as well as information 
added to the file since the last 
statement of the case.  In the event that 
any benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 

	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


